The petitioner Martin Hammond’s petition for certification for appeal from the Appellate Court, 54 Conn. *920App. 11 (AC 17784), is granted, limited to the following issues:
The Supreme Court docket number is SC 16220.
Temmy Ann Pieszak, supervisory assistant public defender, in support of the petition.
Decided November 18, 1999
“1. Whether the Appellate Court properly interpreted General Statutes § 18-98d?
“2. Whether the Appellate Court properly recast the issue on appeal, concluding that it had not been adequately briefed?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.